Citation Nr: 0927758	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 70 percent rating for an 
organic personality disorder.

2.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 30 percent rating for dysarthia 
and swallowing difficulty.

3.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 70 percent rating for nystagmus 
and oculomotor tracking deficits of the right eye.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to May 1966, and 
from June 1970 to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was previously before the Board in July 2008, at 
which time the Board issued a decision denying earlier 
earlier effective dates for the three issues.  The Veteran 
appealed the Board's decision for these issues to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
February 2009 Order and Joint Motion, the Court granted a 
joint motion for remand, vacated the Board's decision with 
respect to these issues, and remanded them based on a finding 
that VA failed to obtain all pertinent VA records prior to 
deciding the claims.

The case has now returned to the Board so that it can 
implement the Court's directives.  After receiving this case 
back from the Court, the Board sent the Veteran and his 
attorney a letter in June 2009 informing them they had 90 
days to submit additional evidence.  The Veteran's attorney 
responded in July 2009 by submitting copies of the 
outstanding VA medical records that were referenced in the 
joint motion.  This evidence was accompanied with a statement 
that AOJ waiver was not given.  See 38 C.F.R. § 20.1304 
(2008).  Thus, the Board cannot consider this evidence at 
this time.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In accordance with the joint motion, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for earlier effective dates.

The joint motion notes that records from the VA Medical 
Center (VAMC) in Palo Alto, California, prior to 2002, have 
not been associated with the claims file.  As noted above, 
the Veteran's attorney has obtained and submitted copies of 
VA medical records from the Palo Alto VAMC prior to 2002, but 
it is unclear whether all the records have been associated 
with claims folder.  Futhermore, the joint motion requires 
that these records must be obtained by the Board before 
further adjudication of the Veteran's claims. 38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Furthemore, the Veteran's attorney reported that the VA 
medical evidence that he obtained indicated that increased 
ratings were warranted for the claims prior to 2002.  The RO 
is reminded that, if earlier effective dates are assigned and 
a disability rating cannot be awarded based on the available 
evidence, the RO must determine whether a medical opinion is 
necessary to make a decision on the claims, including whether 
a retrospective medical opinion is necessary.  See Chotta v. 
Peake, 22 Vet. App. 80, 85 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Palo 
Alto, California, VAMC all records of 
evaluation and/or treatment for the 
Veteran, prior to 2002.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his attorney the 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



